

116 HR 1786 IH: To amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled spirits taxes to Puerto Rico and Virgin Islands and to transfer a portion of such cover over to the Puerto Rico Conservation Trust Fund.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1786IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Miss González-Colón of Puerto Rico (for herself, Mr. Young, Ms. Velázquez, Mr. Duffy, Mr. Serrano, Mr. Bishop of Utah, Mr. Grijalva, Mr. Brendan F. Boyle of Pennsylvania, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled
			 spirits taxes to Puerto Rico and Virgin Islands and to transfer a portion
			 of such cover over to the Puerto Rico Conservation Trust Fund.
	
		1.Repeal of limitation on cover over of distilled spirits taxes to Puerto Rico and Virgin Islands
 (a)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsections (g) and (h) as subsections (f) and (g), respectively.
 (b)Effective dateThe amendments made by this section shall apply to distilled spirits brought into the United States after December 31, 2018.
			2.Transfer to Puerto Rico Conservation Trust Fund of portion of Puerto Rico rum cover over
 (a)In generalSection 7652(e) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively, and by inserting after paragraph (2) the following new paragraph:
				
					(2)Transfer to Puerto Rico Conservation Trust Fund of portion of rum cover over
 (A)In generalFrom any amount otherwise required to be covered over to the treasury of Puerto Rico under this section with respect to taxes collected on rum under section 5001(a)(1) or subsection (a), the Secretary of the Treasury shall transfer to the Puerto Rico Conservation Trust Fund an amount equal to $0.46 per proof gallon of rum to which such cover over is attributable. Any amount transferred under the preceding sentence shall be treated for purposes of this section (other than this paragraph) as having been covered over to the treasury of Puerto Rico.
 (B)Puerto Rico Conservation Trust FundFor purposes of this section, the term Puerto Rico Conservation Trust Fund means the fund established pursuant to a Memorandum of Understanding between the United States Department of the Interior and the Commonwealth of Puerto Rico, dated December 24, 1968..
 (b)Effective dateThe amendments made by this section shall apply to rum brought into the United States after December 31, 2018.
			